                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 JENNIFER A. HADSALL, Regional
 Director of Region 18 of the National
 Labor Relations Board, for and on
 behalf of the NATIONAL LABOR                        Case No. 20-CV-181-JPS
 RELATIONS BOARD,                                   7th Cir. Case No. 20-2482

                        Petitioner,

 v.                                                                ORDER

 SUNBELT RENTALS INC.,

                        Respondent.

1.       INTRODUCTION

         On August 7, 2020, this Court granted Petitioner’s, Jennifer Hadsall,

Regional Director of Region 18 (“Director”), petition for injunctive relief

under Section 10(j) of the National Labor Relations Act (the “Act”). (Docket

#18). On August 10, 2020, Respondent, Sunbelt Rentals Inc. (“Sunbelt”),

filed a motion to stay the Court’s final order granting injunctive relief

pending appeal. (Docket #19). The matter became fully briefed on August

26, 2020. (Docket #20, #25, and #26). Upon consideration of Sunbelt’s and

the Director’s submissions, this Court will deny Sunbelt’s motion to stay.1

2.       LEGAL STANDARD

         Federal Rule of Civil Procedure 62(c) grants this Court authority to

stay an injunction during the pendency of the appeal of a final order. A

court's decision whether to stay an order pending appeal is a discretionary



         The Court notes that Sunbelt’s submissions contain numerous spurious
         1

legal arguments and disingenuous factual statements.



     Case 2:20-cv-00181-JPS Filed 09/03/20 Page 1 of 8 Document 31
one, informed by the consideration of the following factors provided by the

Supreme Court:

         (1) whether the stay applicant has made a strong showing that
         he is likely to succeed on the merits; (2) whether the applicant
         will be irreparably injured absent a stay; (3) whether issuance
         of the stay will substantially injure the other parties interested
         in the proceeding; and (4) where the public interest lies.

Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The party seeking a stay has the

burden of proving that these factors warrant a stay. Id. The first two factors,

(1) whether appellant has made a showing of likelihood of success on

appeal and (2) whether appellant has demonstrated a likelihood of

irreparable injury absent a stay, are the most critical. Nken v. Holder, 556 U.S.

418, 434–435 (2009).

3.       ANALYSIS

         3.1       Sunbelt has not made a showing that it has a substantial
                   likelihood of success on appeal

         In the context of a motion to stay a final judgment pending appeal,

“where the applicant’s arguments have already been evaluated on the

success scale, the applicant must make a stronger threshold showing of

likelihood of success to meet its burden.” In the Matter of Forty–Eight

Insulations, Inc., 115 F.3d 1294, 1301 (7th Cir. 1997). As a result, to satisfy the

first factor, the movant must “demonstrate a substantial likelihood of

success, not merely the possibility of success.” Id.

         Sunbelt’s main argument suggesting it has a substantial likelihood

of success is that the Court did not apply the Wright Line2 test correctly.

(Docket #26 at 2–3). Sunbelt states that “in order to find an unfair labor

practice, there must be an initial finding of evidence of anti-union animus


         2   Wright Line, 251 NLRB 1083, 1980 WL 12312 (1980).


                               Page 2 of 8
     Case 2:20-cv-00181-JPS Filed 09/03/20 Page 2 of 8 Document 31
by a decision maker. Evidence of animus by a non-decision maker is not

probative of an employer’s motive in making a decision” (Id. at 2). In

particular, Sunbelt argues that the Court needed to find evidence of anti-

union animus by Regional Vice President Jason Mayfield (“Mayfield”), who

was the chief negotiator and decision maker for the reorganization, in order

to apply Wright Line correctly. (Id. at 2–3).

       However, Sunbelt’s argument lacks merit because there is no rule

that requires the Director to prove directly that the ultimate decision maker

acted with anti-union animus. Instead, it is well-established that anti-union

animus may be inferred from circumstantial or direct evidence. See

Challenge Mfg. Co. v. NLRB, 815 F. App'x 33, 40 (6th Cir. 2020); Charter

Commc'ns, Inc. v. NLRB, 939 F.3d 798, 815 (6th Cir. 2019); FiveCAP, Inc. v.

NLRB, 294 F.3d 768, 778 (6th Cir. 2002); W.F. Bolin Co. v. NLRB, 70 F.3d 863,

871 (6th Cir. 1995); AutoNation, Inc. v. NLRB, 801 F.3d 767, 775 (7th Cir.

2015); Big Ridge, Inc. v. NLRB, 808 F.3d 705, 714 (7th Cir. 2015); Loparex, LLC

v. NLRB, 591 F.3d 540, 546 (7th Cir. 2009); NLRB v. Louis A. Weiss Mem'l

Hosp., 172 F.3d 432, 442 (7th Cir. 1999). “’Circumstantial evidence inviting

an inference of animus includes, among other examples, ‘the company's

expressed hostility towards unionization combined with knowledge of the

employees' union activities’ and ‘proximity in time between the employees'

union activities and their discharge.’” Charter Commc'ns, Inc., 939 F.3d at 815

(internal citations omitted). Additionally, “[i]n cases involving employers

that are corporations [], one must look to the employer's agents (the

managers and supervisors)—whose actions can be imputed to the

employer—to find the motivations for their actions.” Louis A. Weiss Mem'l

Hosp., 172 F.3d at 442. Therefore, the Court applied the Wright Line test

correctly to determine whether Director had shown anti-union animus was


                            Page 3 of 8
  Case 2:20-cv-00181-JPS Filed 09/03/20 Page 3 of 8 Document 31
a substantial or motivating factor in the employer’s decision to take adverse

action against the employees.

       Next, Sunbelt argues that Mayfield would have made the same

decision, to reorganize the facility and terminate the employees, regardless

of the alleged anti-union animus. (Docket #26 at 4–6). Sunbelt provides

additional economic information to support its argument. (Id.) However,

the Court remains unmoved. Sunbelt has the burden to provide a stronger

showing that it has a likelihood of success because the Court already

evaluated Sunbelt’s argument. In re Forty–Eight Insulations, 115 F.3d at 1301.

Sunbelt has not met that burden.

       Additionally, Sunbelt argues that the Court “erred in relying on the

ALJ’s recommendation because it contains many errors, some of which the

Court directly repeated in the Order.” (Docket #26 at 6). When an ALJ has

made a decision regarding the underlying administrative proceedings after

presiding over the merits hearing, the court can draw upon the ALJ’s factual

and legal determinations as “a useful benchmark against which the

Director’s prospects of success may be weighed.” Bloedorn v. Francisco Foods,

Inc., 276 F.3d 270, 288 (7th Cir. 2001). The court will “give some measure of

deference to the view of the ALJ” in determining the likelihood of success.

Lineback v. Spurlino Materials, LLC, 546 F.3d 491, 502 (7th Cir. 2008). The

Court did not adopt the ALJ’s order, instead it relied upon some of the

factual and legal determinations as a benchmark to determine the Director’s

likelihood of success. To be sure, none of the alleged errors that the Court

cited in the administrative record have sufficient relevance to change the

Court’s ultimate opinion regarding the injunction and stay. Indeed, the

alleged errors are insignificant and represent a minuscule amount of the




                            Page 4 of 8
  Case 2:20-cv-00181-JPS Filed 09/03/20 Page 4 of 8 Document 31
information the Court used to make its decision regarding the § 10(j)

injunction.

       Lastly, Sunbelt argues that it has a strong likelihood of success

because it filed fifty (50) exceptions to the ALJ’s decision. (Docket #20 at 2).

This Court is not the Board, who will make the ultimate decision on the

merits. Bloedorn, 276 F.3d at 287. Instead, this Court relied upon the parties’

submissions, administrative record, and ALJ recommendation to decide the

probability that the Director will prevail on the merits before the Board.

Thus, the exceptions Sunbelt has filed to the Board have no meaningful

significance to the Court’s decision.

       In sum, because the Court already evaluated Sunbelt’s likelihood of

success in the § 10(j) injunction order, to obtain a stay, Sunbelt must make

a stronger showing that it has a likelihood of success on appeal. Sunbelt has

not provided sufficient support—factual or legal—that satisfies this

heightened standard. Thus, Sunbelt fails to meet the first factor required to

grant a stay pending appeal.

       3.2    Sunbelt has not shown it will suffer irreparable harm
              absent a stay

       The Court’s original decision found that the Director would be

irreparably harmed if a § 10(j) injunction was not granted. (Docket #18 at

11–14). To obtain a stay of that injunction, Sunbelt must provide a stronger

showing that it will suffer irreparable harm if the stay is not imposed.

Sunbelt has argued that it will suffer economically by the injunction. This is

the same argument Sunbelt made before the Court regarding the § 10(j)

injunction.   After   reviewing    Sunbelt’s    additional   arguments     and

information, the Court finds that Sunbelt has not made a stronger showing.




                            Page 5 of 8
  Case 2:20-cv-00181-JPS Filed 09/03/20 Page 5 of 8 Document 31
       Additionally, Sunbelt claims that the injunction order requires “face-

to-face negotiation sessions,” which pose irreparable health and safety

concerns to the negotiating teams during the COVID-19 pandemic. (Docket

#20 at 8; Docket #26 at 10). This representation is blatantly false. Nothing in

the Court’s Order requires face-to-face negotiations or in-person

negotiations. (Docket #18 at 22–24). Obviously, both negotiating teams’

health and safety are of utmost importance. The use of telephone conference

calls and video conferencing should be more than sufficient for both parties

to negotiate safely during the pandemic.

       3.3     The Director will be substantially injured if a stay is
               granted

       The Court’s holding, that the Director would be irreparably harmed

if the § 10(j) injunction was not granted, has not changed. (Docket #18 at 11–

14). Specifically,

       The Union’s position to negotiate has been drastically
       reduced by Sunbelt’s actions and while waiting for the
       Board’s decision. Without a § 10(j) injunction, the harm may
       be irreparable–not only because time is passing, but also
       because the employees saw the aggressive actions taken by
       Sunbelt against the Union and Union employees.

(Id. at 12). “[T]he discharge of active and open union supporters risks a

serious adverse impact on employee interest in unionization and can create

irreparable harm to the collective bargaining process.” (Id. at 13) (quoting

Frankl v. HTH Corp., 650 F.3d 1334, 1363 (9th Cir. 2011)). Thus, imposing a

stay of the injunction would substantially injure the Director.

       3.4     The public interest does not support a stay

       Sunbelt makes several arguments that a stay is in the public interest.

None have merit. First, Sunbelt argues that the “public interest and due



                            Page 6 of 8
  Case 2:20-cv-00181-JPS Filed 09/03/20 Page 6 of 8 Document 31
process lies in favor of allowing the NLRB to determine whether

Respondent violated the NLRA and not allowing the NLRB to base its

argument on an assumption that Respondent committed a wrong when the

case has not been decided.” (Docket #26 at 14). If one were to follow

Sunbelt’s logic, then injunctive relief would never be granted, which

borders on the absurd. Instead, § 10(j) of the Act authorizes a district court

to enter “just and proper” injunctive relief pending the final disposition of

an unfair labor practices claim by the Board. See 29 U.S.C. § 160(j); Harrell ex

rel. NLRB. v. Am. Red Cross, Heart of Am. Blood Servs. Region, 714 F.3d 553,

556 (7th Cir. 2013). In fact, § 10(j) was enacted by Congress to address the

issue of Board decisions taking so long their remedies become ineffective.

See Kinney v. Pioneer Press, 881 F.2d 485, 487–88 (7th Cir. 1989). Sunbelt

makes a few more fleeting arguments that all fly in the face of the fact that

§ 10(j) exists and is specifically tailored to address the lengthy process

before the NLRB and to make parties implement action before the final

resolution of the case. Clearly, Sunbelt’s arguments are meritless.

       Additionally, Sunbelt argues that “the public interest also favors a

full and complete administrative process and not allowing a court to

circumvent the Board’s administrative process and adjudicative powers.”

(Docket #26 at 14). As stated above, the Court is authorized to grant

injunctive relief through § 10(j). Further, the Court, when making a § 10(j)

decision, does not make a ruling on the merits. Instead, the “court’s inquiry

is confined to the probability that the Director will prevail.” Bloedorn, 276 at

287 (emphasis in original). Therefore, the Court is not circumventing the

Board’s administrative process or adjudicative powers. Frankly, the Court

finds Sunbelt’s argument inept at best and deceitful at worst.




                            Page 7 of 8
  Case 2:20-cv-00181-JPS Filed 09/03/20 Page 7 of 8 Document 31
         The Court found in its original decision that the public interest

favored granting a § 10(j) injunction. (Docket #18 at 14). Specifically, “the

interest at stake in a § 10(j) proceeding is the public interest in the integrity

of the collective bargaining process.” Am. Red Cross, 714 F.3d at 557. The

public interest is furthered in part by ensuring that “an unfair labor practice

will not succeed because the Board takes too long to investigate and

adjudicate the charge.” NLRB. v. Electro-Voice, Inc., 83 F.3d 1559, 1574 (7th

Cir. 1996). Nothing Sunbelt has argued has persuaded the Court that the

public interest instead lays in granting a stay. Thus, the public interest does

not support granting a stay.

4.       CONCLUSION

         For the foregoing reasons, this Court concludes that Sunbelt has

failed to satisfy the standard required to grant a stay pending appeal. To

permit further delay before requiring compliance with the Court's order

would undermine the intended purpose of § 10(j), which is to provide

prompt interim relief for these kinds of serious infractions of the Act.

         Accordingly,

         IT IS ORDERED that Sunbelt’s motion to stay (Docket #19) be and

the same is hereby DENIED.

         Dated at Milwaukee, Wisconsin, this 3rd day of September, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                               Page 8 of 8
     Case 2:20-cv-00181-JPS Filed 09/03/20 Page 8 of 8 Document 31
